Exhbit 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

­Note: March 24, 2014




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




8% CONVERTIBLE PROMISSORY NOTE


OF


LAS VEGAS RAILWAY EXPRESS, INC.




Issuance Date:  March 24, 2014
Beginning Value of this Note: $150,000
Original Issue Discount: $15,000
Total Face Value of Note: $165,000


This Note (“Note” or “Note”) is a duly authorized Convertible Promissory Note of
LAS VEGAS RAILWAY EXPRESS, INC. a corporation duly organized and existing under
the laws of the State of Delaware (the “Company”), designated as the Company's
eight percent (8%) Convertible Promissory Note Due March 24, 2015 (“Maturity
Date”) in the principal amount of One Hundred Sixty Five Thousand Dollars
($165,000) (the “Note”).
 
For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum up to of One Hundred Sixty Five Thousand Dollars ($165,000) and to
pay “guaranteed” interest on the principal balance hereof (which principal
balance shall be increased by the Holder’s payment of additional consideration
as set forth herein and which increase shall also include the prorated amount of
the original issue discount in connection with Holders payment of additional
consideration) at the rate of eight percent (8%), all of which “guaranteed
interest shall be deemed earned as of the date of each such payment of
additional consideration by the Holder on the Maturity Date, to the extent such
principal amount and “guaranteed” interest have been repaid or converted into
the Company's Common Stock, $0.0001 par value per share (the “Common Stock”), in
accordance with the terms hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
The initial Purchase Price will be fifty five thousand dollars ($55,000) of
consideration upon execution of the Note Purchase Agreement and all supporting
documentation.  The sum of fifty thousand dollars ($50,000.00) shall be remitted
and delivered to the Company, and five thousand dollars ($5,000) shall be
retained by the Purchaser through an original issue discount for due diligence
and legal bills related to this transaction. The Holder reserves the right to
pay additional consideration at any time and in any amount it desires, at its
sole discretion.  The principle sum (including the prorated amount of the
original issue discount) owed by the Company shall be prorated to the amount of
consideration paid by the Holder and only the consideration received by the
Company, plus prorated “guaranteed” interest and other fees and original issue
discount, shall be deemed owed by the Company.  The original issue discount is
set at ten percent (10%) of any consideration paid. The Company is not
responsible to repay any unfunded portion of this Note.
 
In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(e), additional interest will accrue at the rate
equal to the lower of fifteen percent (15%) per annum or the highest rate
permitted by law (the “Default Rate”).
 
This Note may not be prepaid in whole or in part except as otherwise provided
herein.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
 “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
 “Conversion Price” shall be equal to the lower of $.50 or sixty percent (60%)
of the lowest trading price of the Company’s common stock during the twenty five
(25) consecutive trading days prior to the date on which Holder elects to
convert all or part of the Note.  If the Company is placed on “chilled” status
with the Depository Trust Company (“DTC”), the discount shall be increased by
ten percent (10%) until such chill is remedied. If the Company is not Deposits
and Withdrawal at Custodian (“DWAC”) eligible through their Transfer Agent and
the Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer
(“FAST”) system, the discount will be increased by five percent (5%). In the
case of both, the discount shall be an additional cumulative fifteen percent
(15%).
 
 “Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Agreements but not previously paid or added to the Principal
Amount.
 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
 
2

--------------------------------------------------------------------------------

 
 
“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00  Conversion.
 
(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time to convert the outstanding Principal Amount and interest
under this Note in whole or in part.
 
(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.
 
(i) Stock Certificates or DWAC.  The Company will deliver to the Holder, or
Holder’s authorized designee, no later than two (2) Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note.  In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the FAST program, upon request of the Holder, the Company shall
use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
prime broker with DTC through its DWAC program (provided that the same time
periods herein as for stock certificates shall apply).
 
(ii)   Charges, Expenses.  Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Company stock to Holder
and acknowledges that this is a material obligation of this Note.
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to the third Trading Day after the Conversion Date,
the Company shall pay to the Holder as liquidated damages, in cash, an amount
equal to Two Thousand Dollars ($2,000) per day, until such certificate or
certificates are delivered. The Company acknowledges that it would be extremely
difficult or impracticable to determine the Holder’s actual damages and costs
resulting from a failure to deliver the Common stock and the inclusion herein of
any such additional amounts are the agreed upon liquidated damages representing
a reasonable estimate of those damages and costs. Such liquidated damages will
be added to the principal value of the Note.
 
(c) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than three times (3x) the number of shares of Common Stock as shall be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note in
Common Stock.  These shares shall be reserved in proportion with the
Consideration actually received by the Company and the total reserve will be
increased with future payments of consideration by Holder.  The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable. The Company agrees that this is a material term of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Conversion Limitation.  The holder will not submit a conversion to the
Company that would result in the Holder owning more than 9.99% of the total
outstanding shares of the Company.
 
Section 2.00                                 Defaults and Remedies.
 
(e) Events of Default. An “Event of Default” is:  (i) a default in payment of
any amount due hereunder which default continues for more than five (5) business
days after the due date; (ii) a default in the timely issuance of underlying
shares upon and in accordance with terms hereof, which default continues for
three (3) Business Days after the Company has received notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the third (3rd) day following the Conversion Date; (iii) failure by the Company
for three (3) days after notice has been received by the Company to comply with
any material provision of the Purchase Agreement (including without limitation
the failure to issue the requisite number of shares of Common Stock upon
conversion hereof; (iv) a material breach by the Company of its representations
or warranties in the Exchange Agreement; (v) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$15,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $15,000, whether such indebtedness or guarantee now exists
or shall be created hereafter; (vi) any failure of the Company to satisfy
its  “filing” obligations under the rules and guidelines issued by OTC Markets
News Service, OTC Markets.com and their affiliates; (vii) Any failure of the
Company to provide the Holder with information related to the corporate
structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within one (1) day of request by Holder;
(viii) failure to have sufficient number of authorized but unissued shares of
the Company’s Common Stock available for any conversion; (ix) failure of
Company’s stock to maintain a bid price in its trading market which occurs for
at least three (3) consecutive days; (x) any delisting for any reason; (xi)
failure by Company to pay any of its Transfer Agent fees or to maintain a
Transfer Agent of record; (xii) any trading suspension imposed by the Securities
and Exchange Commission under Sections 12(j) or 12(k) of the 1934 Act; (xiii) if
the Company is subject to any Bankruptcy Event; or (xiv) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC.
 
  Remedies.  If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to one hundred and fifty percent
(150%) of the outstanding Principal Amount of the Note held by the Holder plus
all accrued and unpaid interest, fees, and liquidated damages, if any.
Additionally, this Note shall bear interest on any unpaid principal from and
after the occurrence and during the continuance of an Event of Default at a rate
of twenty percent (20%). Finally, the Note will accrue liquidated damages of one
thousand dollars ($1,000) per day from and after the occurrence and during the
continuance of an Event of Default. The Company acknowledges that it would be
extremely difficult or impracticable to determine the Holder’s actual damages
and costs resulting from an Event of Default and any such additional amounts are
the agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. The remedies under this Note shall be cumulative and added to
the principal value of the Note.


 
4

--------------------------------------------------------------------------------

 
 
Section 3.00 General.
 
(f) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(g) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee at its sole discretion.  This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
 
(h) Governing Law; Jurisdiction.
 
(i) Governing Law.  This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.
 
(ii)           Jurisdiction.  Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties hereto
shall be settled by binding arbitration in San Diego, California.  All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA").  AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party.  The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.
 
(ii)           No Jury Trial.  The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this note.


 
5

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.





         
LAS VEGAS RAILWAY EXPRESS, INC.
                                 
By: /s/ Michael Barron
                      Name: Michael Barron                       Title: CEO    
                 
Date: 3/24/14





This Note is acknowledged as:   Note of March 24, 2014




 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder in order to convert that certain $165,000
Convertible Promissory Note identified as the Note)


DATE:                                ____________________________


FROM:                                Iconic Holdings, LLC


 
Re:
$165,000 Convertible Promissory Note (this “Note”) originally issued by LAS
VEGAS RAILWAY EXPRESS, INC., a Delaware corporation, to Iconic Holdings, LLC on
March 24, 2014.



The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.0001 par value per share, of LAS VEGAS RAILWAY EXPRESS, INC. (the “Company”)
according to the conditions hereof, as of the date written below.  If shares are
to be issued in the name of a person other than undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith.  No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any.  The undersigned represents
as of the date hereof that, after giving effect to the conversion of this Note
pursuant to this Conversion Notice, the undersigned will not exceed the
“Restricted Ownership Percentage” contained in this Note.


Conversion information:
   
Date to Effect Conversion
         
Aggregate Principal Amount of Note Being Converted
         
Aggregate Interest on Amount Being Converted
         
Number of Shares of Common Stock to be Issued
         
Applicable Conversion Price
         
Signature
         
Name





 
 
7

--------------------------------------------------------------------------------

 